Citation Nr: 1508003	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include bone spurs on the spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to August 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for a back disability. 

In September 2012, the appellant testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing has been reviewed and associated with the claims file

This matter was previously before the Board in October 2012 where it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2009.  The examiner diagnosed age-acquired degenerative disc disease of the cervical and lumbar spine.  In an October 2009 addendum opinion, the examiner determined that the current lumbar and cervical spine disabilities were age acquired and therefore not caused by or a result of military service.  In support of his opinion, the examiner reported that a service treatment record (STR) dated in August 1977 was the only indicator of back problems during military service.  Additionally, he stated that the earliest records of the Veteran receiving VA treatment for his back were dated in 2001.  He also noted that there was no indication of a mechanical cause or any type of traumatic incident that would have aggravated or precipitated degenerative disc disease.  
Unfortunately, the VA examiner has, at least in part, relied on an inaccurate factual premise to support a finding that the Veteran's current back disability was not etiologically related to his service.  The examiner stated that the only evidence of back pain noted during service was in an STR dated in August 1977; however, the record demonstrates that the appellant reported back pain in March 1980 after picking up an 85-pound object and was diagnosed with muscle strain.  Moreover, the examiner indicated that the Veteran began receiving VA treatment for his back in 2001.  A review of the claims file indicates that he began receiving VA treatment in 2007.  

Given the discrepancies in the October 2009 addendum report, the Board finds that the examiner's opinion is inadequate for determining the Veteran's service connection claim.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on an incomplete or inaccurate factual premise are not probative); see also 38 C.F.R. § 4.2 (2014).  Thus, remand is necessary to afford the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his back.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all cervical and lumbar spine disabilities.  Thereafter, the examiner should provide an opinion to the following question:

Is it at least as likely as not that any currently diagnosed disability related to the cervical or lumbar spine is directly related to the Veteran's period of military service? 

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner should discuss medical evidence in the claims file.  Specifically, the examiner should discuss all complaints of back pain noted during service, and their contribution, if any, to the development of any currently diagnosed back disability.

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for a back disability.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

